 

Exhibit 10.7

 

Schedule of the Owners of Company-Managed Texas Roadhouse Restaurants and the

Interests Held by Directors, Executive Officers and 5% Stockholders Who Are
Parties to

Limited Partnership Agreements and Operating Agreements

 

As of December 29, 2015

 

Entity Name

    

Restaurant Location

    

Percentage of
Holdings' Interest

    

Actual Management Fee
Charged

    

Percentage Owned by
Executive Officers,
Directors & 5%
Stockholders

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Billings, LLC

 

Billings, MT

 


5 

%  


0.5 

%  


29.5 

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Bossier City, LLC

 

Bossier City, LA

 


5 

%  


0.5 

%  


0 

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Brownsville, Ltd. 

 

Brownsville, TX

 


4.99 

%  


0.5 

%  


0 

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Everett, LLC

 

Everett, MA

 


5 

%  


0.5 

%  


28.75 

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Fargo, LLC

 

Fargo, ND

 


5.05 

%  


0.5 

%  


5.05 

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Longmont, LLC

 

Longmont,  CO

 


5 

%  


0.5 

%  


0 

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of McKinney, Ltd. 

 

McKinney, TX

 


5 

%  


0.5 

%  


2.0 

%

 

 

 

 

 

 

 

 

 

 

Green Brothers Dining, Inc.

 

Melbourne, FL

 


0 

%  


2 

%  


17.0 

%

 

 

 

 

 

 

 

 

 

 

Hoosier Roadhouse, LLC

 

Muncie, IN

 


0 

%  


0 

%  


4.91 

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Omaha, LLC

 

Omaha, NE

 


5.49 

%  


0.5 

%  


10.99 

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Port Arthur, Ltd. 

 

Port Arthur, TX

 


5 

%  


0.5 

%  


18.0 

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Temple, Ltd. 

 

Temple, TX

 


5 

%  


0.5 

%  


0 

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Wichita, LLC

 

Wichita, KS

 


5 

%  


0.5 

%  


28.05 

%

 



--------------------------------------------------------------------------------